Citation Nr: 1204592	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-32 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for lost teeth (also shown as gum disease), for purposes of VA disability compensation.  

2. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to April 1979.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied petitions to reopen claims for service connection for a dental disability, and an acquired psychiatric disorder. For sake of clarification, and taking into account the original basis upon which service connection for a dental disability was denied by RO decision,             the Board has characterized the current petition to reopen as involving one for disability compensation purposes only. Meanwhile, the remaining issue raised by the record as explained below, which is of service connection for a dental disability for VA outpatient dental services, is being referred to the RO for initial adjudication.

During pendency of this appeal, the Veteran was twice scheduled for Travel Board hearings before a Veterans Law Judge, and did not appear either time. He has not since requested rescheduling of a hearing. Consequently, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2011). 

Pursuant to applicable law, there is raised an informal claim for service connection for a dental disability for VA outpatient treatment purposes.      The Board recognizes such a claim, notwithstanding that the Veteran is seeking to reopen a prior RO rating decision that denied service connection for dental disability for disability compensation purposes only. See Mays v. Brown, 5 Vet. App. 302, 305 (1993) (a claim for service connection for a dental disorder for compensation purposes must also be considered a claim for VA outpatient dental treatment). The issue of service connection for a dental disability for VA outpatient treatment purposes has been raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.  

FINDINGS OF FACT

1. Through a July 2003 rating decision, the RO denied the Veteran's original claim for service connection for gum disease, and petition to reopen service connection for an acquired psychiatric disorder (claimed as bipolar disorder). He did not commence an appeal of that decision. 

2. Since then, no additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claims.


CONCLUSIONS OF LAW

1. The July 2003 RO rating decision which denied service connection for gum disease, and a petition to reopen service connection for an acquired psychiatric disorder (claimed as bipolar disorder) is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2. New and material evidence has not been received to reopen the Veteran's previously denied claims. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from May 2007, the RO notified        the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.     § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the       joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).   Meanwhile, an addendum to the May 2007 correspondence informed the Veteran regarding a claim-specific definition of "new and material" evidence as it pertained to the disposition of his case. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice letter preceded issuance of the September 2007 RO rating decision on appeal, and thereby comported with the definition of timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining extensive records of VA outpatient treatment and hospitalization, and records pertaining to disability benefits from the Social Security Administration (SSA). There is no indication of any outstanding records of private treatment to obtain. The Board at this time also observes that it       is not necessary that the Veteran undergo a VA Compensation and Pension examination, or any further examination than the April 2008 exam for psychiatric disorders, as that is not a duty to assist obligation where involving a petition to reopen a previously denied claim. See 38 C.F.R. 3.159(c).

As part of its inquiry into relevant medical records, the RO specifically requested from the Jesse Brown VA Medical Center (VAMC) (previously known as the Westside VAMC) records dating back to 1979, based upon the Veteran's report that he sought VA treatment around this time. While initially RO efforts to obtain confirmation or denial of the presence of such records from the VAMC were unsuccessful, finally in February 2010 the VAMC responded that it was providing all available records in response to the RO's request, and extensive medical records were enclosed. The Board is satisfied that all appropriate measures have been undertaken to acquire such records, based upon the medical records within the VAMC's storage and control. 

Similarly, by all indication the RO took sufficient measures to pursue identified medical records from 1981 or 1982 (according to the Veteran's medical authorization form) from the D.R.M.C. private medical facility in Palm Springs, California. In March 2008, this facility responded that it had no information pertaining to the Veteran on file. Under VA regulations, notice to the Veteran of the lack of available identified private medical records was indicated. See 38 C.F.R.         § 3.159(e). The RO duly notified the Veteran of this negative response through a September 2008 Statement of the Case (SOC). Moreover, notably, the Veteran underwent an April 2008 VA Compensation and Pension examination, the report of which directly states that the VA examiner informed the Veteran of the negative response received from the D.R.M.C. facility and "was given their phone number to pursue this on his own." Thus, it may be fairly concluded that the Veteran besides being given some written notice through the SOC (if not accompanied by a specific letter for that purpose), also received direct verbal notice of the private medical records situation. It may be concluded that all development obligations in this regard were accomplished. 

In support of his claims, the Veteran provided several personal statements, and additional VA treatment records. He previously was scheduled for a Travel Board hearing, but did not appear on the hearing date, and has not requested rescheduling of this proceeding. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis 

Petition to Reopen Service Connection for a Dental Disability

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In regard to claims for service connection for a dental disability, under 38 C.F.R.         § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely       for the purpose of establishing eligibility for VA outpatient dental treatment under                38 C.F.R. § 17.161 (emphasis added). The rating agency will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service. Section 3.381 then sets forth various provisions under which an identified condition is presumed service-related. Access to outpatient dental services is available for those individuals having a dental condition to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161. 

In comparison, service-connected compensation for loss of teeth or other qualifying dental disorder generally requires that there have manifested loss of substance of body of the maxilla or mandible, or of the soft tissue surrounding that region.            See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (provision of the VA Rating Schedule pertaining to compensation for loss of teeth). See also Woodson v. Brown, 8 Vet. App. 352, 353 (1995). 

Through a July 2003 rating decision, the RO denied the Veteran's original claim for service connection for a dental disability. In so finding, the evidence used as the basis for this determination consisted of service treatment records (STRs), VA treatment records, and post-service private dental records from 2002, along with a statement from a lay witness. The Veteran had initially claimed to have developed gum disease, with loss of teeth. The RO considered the fact that the Veteran was documented to have had early periodontitis in service. Also noted were more recent post-service records which reflected that the Veteran was edentulous, and a lay witness statement that the Veteran lost his teeth due to a dental condition. However, the RO ultimately denied the Veteran's claim on the grounds that gum disease        was not recognized as an actually disabling condition for VA compensation purposes. The Veteran did not file an appeal of this decision, and hence it became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

The basis for the original denial of service connection for a dental disability pursuant to the RO's July 2003 rating decision was the absence of a claimed condition recognized as a disability for VA compensation purposes. The condition of gum disease and/or tooth loss does not implicate involvement of loss of bone substance or of surrounding soft tissue, and thereby according to the VA rating schedule could not possibly warrant a compensable evaluation. See again, 38 C.F.R. § 4.150. To reopen this claim, the new evidence would have to substantiate the existence of a dental disability for which it is plausible VA compensation could be awarded, and the Veteran's assertions would be taken into account on this subject along with review of the documented medical evidence.

Thus far, however, review of newly submitted evidence does not warrant reopening of this claim. As a preliminary consideration, much of the new evidence of record is comprised of extensive VA outpatient and hospitalization reports some of which were associated with the Veteran's Social Security Administration file, which detail his ongoing treatment for mental health and other conditions but make no direct reference to his state of dental health, other than on intermittent general systems review the loss of some teeth. Indeed, it is this source of new evidence which overwhelmingly comprises the additional evidence on file since the RO's July 2003 prior rating decision. For the reasons stated, this information does not provide support for his claim.

There is also on file the Veteran's April 2007 petition to reopen itself, which incorporates the Veteran's statement to the effect that for a time during service he was given a duty assignment requiring his continued isolation, as well as given a second assignment involving exposure to lead paint, and he believed that these factors brought upon loss of teeth resulting in the need for a full set of dentures. Unfortunately, there is no available means to confirm whether this indeed occurred given that service records do not mention any such duty assignment. Taking the Veteran's lay assertions at face value as credible, there remains the issue of whether such factors were indeed the cause of dental disability many years later. It has been held that generally a claimant's lay testimony does not comprise a basis to reopen a claim where the determinative issue is that involving medical causation. See Moray v. Brown, 5 Vet. App. 211, 214 (1993). This all notwithstanding, even if there were more conclusive proof of in-service injury, the definitive requirement for the Veteran's claim to succeed is that of a dental disability recognized as disabling for VA purposes, and such has not been averred or otherwise established. 

The remaining medical evidence consists of private treatment records from    January 2005 to July 2008 which primarily concern a back disorder, and the report of an April 2008 VA Compensation and Pension examination for mental disorders, neither of which provide relevant information to the instant claim under consideration. 

Accordingly, new and material evidence has not been received which demonstrates the likelihood of a dental condition for which VA disability compensation could be awarded. As the criteria for new and material evidence to reopen service connection for a dental disability have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Petition to Reopen Service Connection for an Acquired Psychiatric Disorder

In a March 1990 rating decision, the RO denied an original claim for service connection for mental disorder, and/or chemical deficiency of the brain.              The evidence then considered consisted entirely of STRs, which were noted to be negative for treatment, diagnosis, or findings of an acquired neuropsychiatric condition, or for that matter a chemical deficiency of the brain. Further observed was that the Veteran was evaluated in March 1979 because of a great deal of difficulty dealing with military superiors in an occupational capacity, and the impression had been of an immature personality. The RO's decisional rationale was that immature personality was a constitutional abnormality, not a disability under the law. In addition, the evidence did not show an acquired psychiatric condition during service, or a psychosis within one year of separation from service. As the Veteran did not appeal therefrom, this decision became final. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201. 

By a July 2003 RO rating decision, the Veteran's petition to reopen service connection for an acquired psychiatric disorder (now claimed as bipolar disorder) was considered and denied. The pertinent newly received evidence consisted of a statement from a lay witness, and VA outpatient records. The VA treatment records in particular showed a diagnosis of bipolar disorder. However, neither this nor any other source of evidence demonstrated in-service incurrence or aggravation of an acquired psychiatric disorder. Hence, while there was some evidence of psychiatric disability since service, the element of a causal nexus between the disability claimed and service was still unestablished. The Veteran also did not appeal this decision, rendering it final on the merits. 

Under applicable law the Board must consider the evidence of record since the          July 2003 RO rating decision, as this constituted the last final adjudication of          the Veteran's claim through denying his petition to reopen service connection.              See Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

For purposes of reopening analysis, any "new and material" evidence to reopen service connection for an acquired psychiatric disorder would necessarily have to establish the element of a causal relationship between the claimed condition and military service. The presence of a causal nexus to service is essential to prove service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 

The Board also observes that VA law generally does not allow for the recognition of personality disorders as service-connected disability as they are deemed constitutional abnormalities pre-existing service, such as in this case where               the Veteran was diagnosed with a personality disorder in service. See 38 C.F.R.          § 3.303(c). However, there is an exception to this provision where the underlying disorder underwent in-service aggravation due to superimposed injury or disease. See VAOPGCPREC 82-90 (July 18, 1990). See also Martin v. Principi, 17 Vet. App. 324, 328-29 (2003). 

On review of the file, the Board cannot conclude that any of the evidence presented since the issuance of the prior July 2003 RO rating decision comprises new and material evidence to reopen the Veteran's claim. 

The new evidence on file primarily includes extensive VA outpatient and hospitalization records, including those VA treatment records that were part of the Veteran's Social Security Administration (SSA) disability benefits file. The records while indicative of therapeutic measures for various mental health and substance abuse disorders, nonetheless do not demonstrate or help demonstrate a causal connection between a psychiatric disability and the Veteran's service. These records show, for instance, that in May 1992 the Veteran was admitted to a VA hospital for detoxification for drug use, but also at that time several psychiatric symptoms and continued suicidal and homicidal ideation. Another hospital admission followed in April 1997 for cocaine dependence. Following an April 1998 inpatient admission, the diagnosis was schizophrenic disorder; posttraumatic stress disorder (PTSD); cocaine/alcohol dependence; and substance induced mood disorder and psychosis. (There was no indication of service-related events as an underlying factor in the diagnosis of PTSD.) More recently, the diagnosis reiterated throughout VA outpatient treatment records has been that of schizoaffective disorder; depression; anxiety; and substance abuse now in a state of remission. 

The Board observes that there is no mention of the Veteran's service anywhere as a precipitating cause of the diagnosed psychiatric disorders. Also, per VA law, recovery is generally precluded for a disability directly premised upon substance abuse, although the principle mainly applies to the earlier diagnoses since per records this condition has been in remission for some time. See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d). See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,735 (June 9, 1999). 

Apart from what treatment records show, the Veteran in April 2008 underwent a VA Compensation and Pension examination for mental disorders. The diagnosis given was that the Veteran continued to show symptoms of schizoaffective disorder, with a history of bipolar disorder but no clear symptoms of that condition on evaluation. The VA examiner further commented that in regard to the question of whether or not the Veteran's psychosis was related to his military service, there was no documentation in his military medical records of this. The only diagnosis given in the service records that was psychiatric was immature personality. The Veteran stated that he began having hallucinations in 1977 when he had to spend the day alone and that he had gone to several individuals such as a military chaplain to ask for help, and did not receive any assistance and was told he had no problem. However, the VA examiner observed, in reviewing all of the military medical records, the Veteran was seen numerous times at medical clinics for a variety of medical health problems such as cold symptoms, a fall, etc., but at no time did he mention a problem with hallucinations. Essentially he had numerous opportunities to tell medical staff about those hallucinations and there was no record of documentation that he did so. There also was no record of symptoms immediately after service. Therefore, there was no information or documentation on which to base a decision as to whether or not his psychosis began in the military. According to the examiner, to make a decision about this would have to be done only on the basis of mere speculation. 

The foregoing indicates that the April 2008 VA examiner was unable to provide a definitive opinion on whether the Veteran's diagnosed schizoaffective disorder was of service origin, the reason being that there was no documentation in service whatsoever to suggest onset of psychiatric symptomatology therein, particularly where the Veteran had willingly sought out treatment on numerous occasions for other types of ailments. Also noted was the absence of relevant symptoms immediately following service. The examiner could not reach a conclusion on etiology without resort to speculation. Such a statement generally weighs heavily against a claim where, as here, there is no readily apparent source of other medical history information which could be obtained to give this examiner (or any other examiner) a stronger basis upon which to issue a medical opinion. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence). As a result, the only medical opinion on file addressing the issue of causation is unfavorable on that subject. This unfavorable evidence does not raise a reasonable possibility of substantiating the claim.

Also of record is the most recent March 2009 decision of the Social Security Administration continuing its award of disability benefits based on the primary diagnosis of schizophrenic, paranoid and other functional psychotic disorders; and secondary diagnosis of substance abuse disorders (alcohol). This notwithstanding, the SSA's disability determination is not binding upon the Board in any way.         See Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). This is particularly the case here where the determinative issue is not one of diagnosis or degree of disability, but whether its underlying cause is due to military service, and issue not encompassed by the SSA decision. This evidence, further detailing that the Veteran has current psychiatric problems is not new and material evidence.  Evidence of a current disability was previously considered by the RO in the previous final denial.  

The Veteran's own assertions have also been considered, including that he was placed in a period of isolation during service during a particular duty assignment which brought upon psychiatric symptoms. These assertions were directly evaluated by the April 2008 VA examiner, who overall felt that the lack of documentation of any complaints of mental health symptomatology before and since service ultimately weighed against the Veteran's lay assertions in this regard. Also, several of the Veteran's assertions presented are generally cumulative of the existing evidence of record. See e.g., Untalan v. Nicholson, 20 Vet. App. 267 (2006) (the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence).

For these reasons, in the absence of evidence suggesting a causal relationship between an acquired psychiatric disorder and military service, new and material evidence has not been received. As the criteria for new and material evidence to reopen service connection for a psychiatric disorder have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied. 


ORDER

The petition to reopen a claim for service connection for lost teeth (also shown as gum disease), for purposes of VA disability compensation is denied.  

The petition to reopen a claim for service connection for an acquired psychiatric disorder is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


